             Case 1:19-cv-03422-LJL Document 37 Filed 05/29/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 YANA IVANOV,
                                                                     Case No. 19 cv 3422
                           Plaintiff,

         - against -

 BUILDERDOME, INC. and ALEX
 ROZENGAUS,
                            Defendants.
 ---------------------------------------------------------------X


                        DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION
                              FOR PARTIAL SUMMARY JUDGMENT

        Defendants, Builderdome, Inc. and Alex Rozengaus, by and through their counsel

 Albert Y. Dayan, submit this Response to Plaintiff’s Motion for Partial Summary Judgment.

                                                      FACTS

        The relevant facts as set forth in Defendants’ answer to the amended complaint and the

accompanying affidavit of Defendant, Mr. Rozengaus are such that Plaintiff, Ms. Ivanov, was not

an employee of Builderdome. She was an investor for consideration of one percent of Builderdome;

a start up on line company with expectations of generating over $260,000.000 in revenue in the next

three years (Not “negligible stock”). The “employment agreement” referenced to in Plaintiff’s

motion for summary judgment was not drafted by lawyers and does completely reflect the verbal

understanding reached by Plaintiff and Defendant that will otherwise be established by credible

testimony by Defendant, the cross examination of Plaintiff and other physical as well as

circumstantial evidence at trial .

        The convincing testimonial as well as circumstantial evidence described in Defendant’s

Affidavit clearly demonstrates that Plaintiff was not an employee of Builderdome in the true sense


                                                           1
           Case 1:19-cv-03422-LJL Document 37 Filed 05/29/20 Page 2 of 3



of that word prior to Builderdome getting funded and leaping into financial success. She was an

investor into the start up company. Her investment was time and knowledge.        The type of

investment in time and skill, as was contributed by Plaintiff into Builderdome, is not unusual in the

industry of online start up million dollar companies, millions of which ultimately fail; as did

Builderdome. The consideration for her investment was one percent of the multi-million dollar

company and with consideration of a secured future employment at the potential multimillion-dollar

company of time and knowledge. The consideration for her investment, however, would come to

fruition only if the company got off the ground.

       Notwithstanding that the written contract could have been better written to memorialize the

parties’ understanding as attested to by Defendant, the Defendant’s declaration, however, of what

really happened and what the parties really agreed to is scattered all over the pages of the

unprofessionally written agreement. We are respectfully asking this Honorable Court to look

beyond the for corners of the written agreement that was downloaded from Google search by the

parties to corroborate Defendant’s version of the events, and squarely contradict Plaintiff’s newly

created, self serving, reading of the written agreement.

       We respectfully suggest that the verbiage in the written agreement is but one piece of

evidence in this case and the best evidence rule certainly has no application under the facts alleged

here. To ascertain the true intent and understanding of the parties in this case, defense encourages

the Court to look beyond the scattered words of this single written agreement; to give weight to the

factual declarations made in Defendant’s affidavit supported by undisputed and convincing

circumstantial evidence presented therein.

       Plaintiff’s 56.1 Statement of Undisputed Facts has nothing except for disputed material

facts. 1. Plaintiff was not an employee and not yet hired by Builderdome because it never got off


                                                   2
           Case 1:19-cv-03422-LJL Document 37 Filed 05/29/20 Page 3 of 3



the ground. 2. Defendant Alex Rozengaus is Builderdome Chief Executive Officer. 3. Although

the agreement was downloaded and prepared by Defendant, Plaintiff had “input” by reading it,

discussing it and signing it. 4. Plaintiff was not an employee of Builderdome. 5. Plaintiff was not

getting paid for her work because she was not an employee of Builderdome, she was an investor.

6. Plaintiff had never realized her one percent ownership of Builderdome because Builderdome

never received funding and never got off the ground. It was the risk Ivanov and Rozengous

assumed when they entered the venture. Moreover, Plaintiff prematurely abandoned the project all

together. 7. Plaintiff did invest into Defendant Builderdome. She invested time, therefore than she

invested money.

                                      ARGUMENT

       The issue in Plaintiff’s motion for partial summary judgment, therefore, is not whether the

terms of her “employment” contract are against public policy. But rather, weather she was an

employee of Builderdome to begin with. We respectfully argue to this Honorable Court that, in light

of all other circumstantial and testimonial evidence presented in Defendant’s Affidavit, the answer to

this question should be determined at trial.

Dated: Kew Gardens, New York
       May 20, 2020                            Respectfully submitted,


                                               _______/s/_______________
                                               Albert Y. Dayan, Esq. (AYD-5222)
                                               Attorney at Law for Plaintiffs
                                               80-02 Kew Gardens Road, Suite 902
                                               Kew Gardens, New York 11415
                                               (718) 268-9400
                                               dayanlaw@aol.com

TO:    JARED LEFKOWITZ
       Attorney for Plaintiff
       1001 Avenue of the Americas, 11th Floor
       New York, New York 10018
       (212) 682-1440


                                                    3
